Citation Nr: 0717306	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an effective date earlier than January 30, 
2001, for the award of a 70 percent evaluation for post-
traumatic stress disorder (PTSD) (initially diagnosed as 
depression or depressive reaction).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney 


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO granted service 
connection for chronic obstructive pulmonary disease and 
PTSD, assigning an effective date of January 30, 2001.  The 
veteran's disagreement with the effective dates led to this 
appeal.

In a May 2005 decision, the Board denied both earlier 
effective date claims.  The veteran appealed the adverse 
decision with respect to the effective date for PTSD to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court granted a Joint Motion for Remand (Joint Motion) in 
August 2006, thereby vacating the Board's May 2005 decision 
to the extent that it did not award an effective date prior 
to January 30, 2001, for a 70 percent evaluation for PTSD.

Thereafter in November 2006, the Board remanded the case to 
the Appeals Management Center (AMC), directing it to obtain 
and associate with the claims file VA medical records from 
1984 and 1985 and to readjudicate the issue.  The AMC issued 
a Supplemental Statement of the Case (SSOC) in February 2007.

As set forth in more detail below, the Board determines that 
the veteran is entitled to an effective date of July 21, 1992 
for the receipt of a claim for an increased rating for 
depression.  The issues that remain are whether a compensable 
rating is warranted for depression from July 21, 1992 through 
January 29, 2001 and entitlement to an effective date for the 
grant of service connection and a compensable rating for PTSD 
prior to January 30, 2001.  With respect to the proper 
rating(s) to be assigned from the new July 21, 1992 effective 
date, this aspect of the appeal is REMANDED to the RO via the 
AMC in Washington, DC.  VA will notify the veteran if further 
action is required on his part.
      



FINDINGS OF FACT

1.	VA medical reports dated December 31, 1984 and February 
25, 1985 relate to examination or treatment of the 
veteran's mental disability, diagnosed as depression or 
depressive reaction, for which he had already been service 
connected at that time.  

2.	VA had constructive possession of these 1980s VA medical 
treatment records, effective from July 21, 1992, the date 
of Bell v. Derwinski, 2 Vet. App. 611 (July 21, 1992).


CONCLUSION OF LAW

An effective date of July 21, 1992 for the receipt of a claim 
for an increased rating for depression is warranted.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2006); Bell v. Derwinski, 2 Vet. App. 611 (July 
21, 1992). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
an interpretation of law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case, as explicated below, resolution of the 
issue of entitlement to an earlier effective date depends 
upon an interpretation of the case law pertaining to the 
promulgation of the constructive possession doctrine.  
Therefore, because no reasonable possibility exists that 
submission of additional evidence would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
deemed moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  In addition, because the Board has rendered a 
decision in favor of the veteran, namely, determining that he 
is entitled to an earlier effective date for his service 
connected PTSD, further discussion of the VCAA is unnecessary 
at this time.  It should be noted, however, that the RO 
should cure any potential defects in notice, as would be 
demonstrated by a failure to notify the veteran of all five 
elements of a service connection claim (to include the type 
of evidence necessary to establish a disability rating and 
the effective date for the claimed disability), or assistance 
provided by VA, prior to its determination of a proper 
disability rating and effective date for the veteran's 
service-connected disability.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004) (holding that proper VCAA notice 
must "precede an initial unfavorable [RO] decision"); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006) 
(holding that the VCAA notice requirements contained in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability).   

As the instant Board decision grants an effective date of 
July 21, 1992 for the receipt of a claim for an increased 
rating for depression, no further development is warranted 
for this aspect of the veteran's claim.  The issues that 
remain are whether a compensable rating is warranted for 
depression from July 21, 1992 through January 29, 2001; and 
entitlement to an effective date for the grant of service 
connection and a compensable rating for PTSD prior to January 
30, 2001.f or service connection for PTSD of July 21, 1992.  
This latter matter is addressed in the remand below.
II. Factual Background

By a May 1970 decision, the RO granted service connection for 
depressive reaction, mild, evaluating it at zero percent from 
April 1, 1970.  

Subsequently, the RO received an increased rating claim for 
the veteran's service connected depression (also claimed as 
PTSD).  This correspondence reflects date stamps of both 
January 30, 2001 and January 29, 2001.  The RO thereafter 
granted an increased rating to 70 percent for PTSD (initially 
diagnosed as depression), assigning an effective date of 
January 30, 2001.   

In May 2006, the RO received photocopies of two sets of VA 
medical records, dated December 31, 1984 and February 25, 
1985.  In the December 1984 record, which contained a history 
of present illness and a physical examination, the clinician 
noted the veteran's history of depression since his active 
service.  At this time the veteran indicated that he had no 
friends.  

In the February 1985 VA psychiatric examination report, the 
clinician similarly recorded the veteran's in-service history 
of depression.  The veteran reported having no psychiatric 
treatment since service, and that his depression symptoms 
largely had resolved themselves post-service.  The veteran 
noted that he worked at a stressful job with the state 
highway department and had recently been promoted to a more 
stressful position in June 1984.  He also indicated that in 
the past two years, he had an increase in depression 
symptoms, with crying, fatigue, decreased interest in work 
and increased sleep.  He had few interests outside of the 
workplace, and felt tense and irritable on the job.  Based on 
these data, the VA clinician diagnosed the veteran with 
significant depression, most likely related to situational 
stressors.  The examiner also noted that the veteran had no 
treatment for depression for the past 15 years and that he 
had been successful at work.    





III. Law & Analysis

38 U.S.C.A. § 5110(a) sets forth the general provisions 
governing effective dates of awards for compensation and 
increased awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase of compensation . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400 similarly provides 
that "[e]xcept as otherwise provided, the effective date of 
an evaluation and award of . . . compensation . . . or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later."  
38 C.F.R. § 3.400.  Further, with respect to increased 
awards, the statute also states that "[t]he effective date 
of an award for increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2).  

In addition, and relevant to the instant case, 38 C.F.R. § 
3.157(b) sets forth provisions relating to VA reports of 
examination as constituting a claim for increase of an 
already service connected disorder.  It provides that 
"[o]nce a formal claim for . . . compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of [specified records] will be 
accepted as an informal claim for increased benefits . . . 
."  38 C.F.R. § 3.157(b); accord MacPhee v. Nicholson, 459 
F.3d 1323, 1327 (Fed. Cir. 2006) (noting that "a [VA] 
medical examination report will only be considered an 
informal claim for an increase in disability benefits if 
service connection has already been established for the 
disability"); Norris v. West, 12 Vet. App. 413, 417 (1999) 
(citing 38 C.F.R. § 3.157(b)(1) and noting that "an informal 
claim for benefits 'will' be initiated by a report of 
examination or hospitalization for previously established 
service-connected disabilities").  Such records include 
reports of examination or hospitalization by VA, and the 
veteran need not even "identify the report as a claim or . . 
. identify the benefits sought."  Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992) (noting that § 3.157(b) "does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought").              Thus, "[t]he 
date of [VA] outpatient or hospital examination or date of 
admission to a VA . . . hospital will be accepted as the date 
of receipt of a claim."  38 C.F.R. § 3.157(b)(1).  Such a 
provision, however, "appl[ies] only when such reports relate 
to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission."  38 C.F.R. § 3.157(b)(1) (emphasis added).  

Additionally, consistent with this provision, 38 C.F.R. § 
3.155(c), provides that when a veteran has filed a claim for 
compensation under 38 C.F.R. § 3.151, "an informal request 
for increase," as in the case of the generation of a VA 
medical treatment report pertaining to an already service-
connected disability, "will be accepted as a claim."  38 
C.F.R. § 3.155(c); accord Norris, 12 Vet. App. at 417.   That 
is, § 3.155(c) "mandates that the Secretary [of VA] accept 
an informal request for a rating increase 'as a claim'; the 
Secretary cannot require the veteran to take any additional 
action in order to perfect that 'claim' - as contrasted with 
an informal claim under 38 C.F.R. § 3.155(a), which would be 
applicable in a situation where the veteran had not 
previously filed a claim that met 'the requirements of § 
3.151 . . . .'"  Norris, supra, at 421 (emphasis in 
original).  Accordingly, the "benefit to a claimant that 
paragraph (c) [of § 3.155] provides is that that claimant 
need not file another formal application for benefits as 
called for in § 3.155(a), i.e., need not start the process 
anew, in order to obtain an increase if he or she has already 
filed a formal claim . . . ."  Id.  (emphasis in original).

The Board determines that the 1984 and 1985 VA psychiatric 
records constitute an "informal" claim for an increased 
rating, pursuant to 38 C.F.R. § 3.157(b)(1), as they clearly 
relate to the veteran's already service connected psychiatric 
disorder (depression) and were generated by VA.  In addition, 
pursuant to 38 C.F.R. § 3.155(c), VA must consider this 
"informal" request for an increase as an increased rating 
claim in and of itself, without requiring the filing of any 
additional materials to initiate this claim.       

In addition, the Board notes that in the instant case, the 
1980s VA medical reports were not actually part of the claims 
file at the time of the RO's July 2002 decision, having been 
actually incorporated in 2006.  Notwithstanding this fact, 
however, according to Bell v. Derwinski, medical treatment 
records generated by VA, but not in fact contained in the 
claims file or record at the time of a VA adjudication, are 
deemed to have been in VA's constructive possession, and 
therefore must be considered.  See Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992) (per curiam) (holding that the 
Secretary had, at least, constructive knowledge of records 
generated by VA but not contained in the claims file); see 
also 60 Fed. Reg. 43186 (Aug., 18, 1995); VAOPGCPREC 12-95 
(May 10, 1995).  While this constrictive possession doctrine 
does not apply to VA determinations rendered prior to the 
Bell decision in 1992, in the instant case, the RO here 
issued its increased rating decision that is the subject of 
the instant appeal after Bell in July 2002, and therefore 
this principle applies.  See Lynch v. Gober, 11 Vet. App. 22, 
29 (1997) (rejecting application of constructive possession 
doctrine to VA claims decided prior to Bell), vacated and 
remanded on other grounds sub nom. Lynch v. West, 178 F.3d 
1312 (Fed.Cir.1998) (table), reinstated in full by Lynch v. 
West, 12 Vet .App. 391 (1999) (per curiam); accord Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994) (recognizing that "only 
the 'law that existed at the time' of the prior adjudication 
. . . can be considered.  The constructive notice rule of 
Bell was not formulated until 1992. . . .").  

In view of the foregoing, the Board finds that the correct 
effective date for the receipt of a claim for an increased 
rating for depression is July 21, 1992.  As a matter of law, 
the veteran is not entitled to an effective date prior to the 
decision in Bell v. Derwinski, 2 Vet. App. 611 (July 21, 
1992), which exacted a substantive change in the law.  The 
issues that remain are whether a compensable rating is 
warranted for depression from July 21, 1992 through January 
29, 2001; and entitlement to an effective date for the grant 
of service connection and a compensable rating for PTSD prior 
to January 30, 2001.  This latter matter is addressed in the 
remand below.





ORDER
       
An effective date of July 21, 1992 for the receipt of a claim 
for an increased (compensable) rating for depression is 
granted; the appeal is granted to this extent only.  .


REMAND

Having determined that the veteran is in fact entitled to an 
effective date prior to January 2001 (i.e., from July 21, 
1992) for the receipt of a claim for an increased 
(compensable) rating for depression , the Board finds that 
additional development is warranted to address the issues of 
whether a compensable rating is warranted for depression from 
July 21, 1992 through January 29, 2001; and entitlement to an 
effective date for the grant of service connection and a 
compensable rating for PTSD prior to January 30, 2001.  38 
C.F.R. § 19.9 (2006).  Specifically, the AMC/RO must provide 
proper VCAA notice to the veteran.     

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims of 
whether a compensable rating is warranted 
for depression from July 21, 1992 through 
January 29, 2001; and entitlement to an 
effective date for the grant of service 
connection and a compensable rating for 
PTSD prior to January 30, 2001 must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claims.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC must readjudicate the 
veteran's claims of whether a 
compensable rating is warranted for 
depression from July 21, 1992 through 
January 29, 2001; and entitlement to an 
effective date for the grant of service 
connection and a compensable rating for 
PTSD prior to January 30, 2001.  The RO 
must treat the July 21, 1992 date of the 
Bell decision, which promulgated the 
constructive possession doctrine, as the 
earliest effective date of veteran's 
increased rating claim instead of the 
veteran's January 2001 submission.

As the increased rating issue in the 
instant appeal spans both before and 
after the pertinent November 7, 1996 
amendment to the PTSD and mental 
disorder rating criteria, the AMC must 
consider both the old and new rating 
criteria for PTSD in evaluating this 
claim.

The AMC must consider all relevant 
medical records 
from July 21, 1992 in assigning 
increased ratings from that date.  

If the AMC determines that a 70 percent 
evaluation for PTSD is not warranted 
prior to January 2001, it shall assign 
an effective date for this evaluation no 
later than January 29, 2001.   

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims of 
whether a compensable rating is warranted 
for depression from July 21, 1992 through 
January 29, 2001; and entitlement to an 
effective date for the grant of service 
connection and a compensable rating for 
PTSD prior to January 30, 2001.  If any 
benefit sought on appeal remains denied, 
the AMC/RO should issue an appropriate 
SSOC and provide an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2006).




